Citation Nr: 0203207	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, 
schizophrenia, schizoaffective disorder, and schizoid 
personality.


REPRESENTATION

Appellant represented by:	Peter E. Baer, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for a psychiatric disorder.

In October 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in a May 1983 Board decision.  

2.  The petition to reopen the claim for service connection 
for a psychiatric disorder was denied in July 1986 and April 
1991 Board decisions.

3.  The petition to reopen the claim for service connection 
for a psychiatric disorder was denied by the RO in November 
1994 and March 1998.  The veteran did not appeal either of 
those decisions.

4.  The evidence received since the March 1998 RO rating 
decision does not bear directly and substantially upon this 
issue and, when considered alone or together with all of the 
evidence, both old and new, need not be considered to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The May 1983 Board decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The July 1986 and April 1991 Board decisions, which 
denied reopening the claim for service connection for a 
psychiatric disorder are final.  38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100.

3.  The November 1994 and March 1998 rating decisions, which 
denied reopening the claim for service connection for a 
psychiatric disorder, are final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).

4.  The evidence received since the March 1998 RO rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of the May 1983 Board decision, the evidence of 
record consisted of service medical records, the veteran's 
application for benefits, statements from acquaintances, a VA 
psychiatric evaluation, and private medical records.  A 
description of this evidence follows.

Service medical records show that the veteran was diagnosed 
with chronic schizoid personality manifested by tic-like 
activity, difficulty integrating into a useful Air Force 
career, patterns and traits of a follower, and a tendency to 
isolate himself.  The examiner stated that the veteran showed 
no evidence of any active psychiatric process.  He added that 
he did not see any evidence of a neurotic condition.  It was 
determined that the diagnosis of schizoid personality was not 
incurred in the line of duty and existed prior to service.  
It was subsequently determined that the veteran was 
unsuitable for military service because of his instability 
and lack of desire to adapt himself to the military 
environment.  He was honorably discharged.  

A February 1977 letter from a friend indicates that he had 
known the veteran for three years and that he had become 
familiar with the veteran's performance in college.  He 
stated he believed that the veteran had the intellectual 
capabilities to succeed in the study of law.

A May 1979 letter from an associate indicates that the 
veteran had purchased and sold coins to his firm for a period 
of 14 years and had always conducted himself as a person with 
integrity and honesty.

A May 1979 letter from a professor indicates that the veteran 
took foreign languages with her and that the veteran was an 
earnest student with perfect attendance.  She stated the 
veteran was capable and conscientious.

A June 1979 letter from a professor indicates that the 
veteran took a constitutional law class from him and that he 
did "well above average."  He stated the veteran also took 
two political theory classes and performed satisfactorily.  
The professor described the veteran as very conscientious and 
hard working.

A June 1979 VA psychiatric evaluation report shows that the 
veteran was markedly disorganized.  The examiner stated that 
the veteran had a long history of schizoid personality 
disorder.  He entered diagnoses of schizoid personality and 
paranoid personality.

A June 1979 letter from a private physician indicates that 
the veteran had been a patient up until 1971, at which time 
the veteran was seen with relation to emotional problems 
related to an injury.  He stated that based upon his 
evaluation of the veteran, that the veteran had a 
configuration of emotional and thought disorders and viewed 
him as totally disabled.

A December 1980 private medical record shows that the 
physician evaluated the veteran and entered diagnoses of 
post-traumatic stress disorder, paranoia, and schizoid 
personality disorder.  He stated that the traumatic event 
included the veteran's belief that the Air Force did not keep 
its portion of the contract (a four-year contract with the 
veteran specializing in languages) and the stigma of having a 
psychiatric impairment.  The private physician added that the 
trauma related to the experiences with the Air Force led to 
the diagnosis of paranoia.  He concluded, "In my opinion, 
prior to the service, this individual did not have paranoia.  
What happened in the service represented a significant 
psychic stressor, with the development of a post-traumatic 
stress disorder, which I believe is paranoia."

In May 1982, the RO denied service connection or a 
psychological condition, stating that the veteran's service 
medical records showed that there was no evidence of a 
psychiatric process and that his condition was not shown to 
have been incurred in or aggravated by service.  The veteran 
appealed the decision.

In the May 1983 decision, the Board denied service connection 
for a psychiatric disorder.  The Board stated that the 
veteran had been diagnosed with schizoid personality disorder 
both in service and following service, which was not a 
disease or disability for which compensation was payable.  It 
noted that the veteran had been diagnosed with post-traumatic 
stress disorder but that he had not been exposed to a life-
threatening stressor in service.  That decision is final.  
38 U.S.C.A. § 7104(b).

The veteran filed a petition to reopen the claim for service 
connection for a psychiatric disorder, which came before the 
Board in July 1986.  At that time, the evidence of record 
consisted of private medical records, statements from the 
veteran, and statements from acquaintances.  The veteran also 
submitted copies of service medical records and other 
records, which were part of the record at the time of the May 
1983 Board decision.  A description of the new evidence 
follows.

An October 1971 private medical record shows that the veteran 
underwent a psychiatric interview that month.  The private 
physician noted that he had reviewed the veteran's medical 
records and diagnosed the veteran with chronic paranoid 
schizophrenia.  He concluded, "On the basis of this one 
visit, it is clear that [the veteran] does have a 
schizophrenic disorder.  I am of the opinion that he has had 
this illness for many years and probably when he was in the 
Air Force."

A January 1982 private medical record shows that the veteran 
stated that he had entered service with the expectations of 
being a language specialist and, instead, was put into a 
machinist school.  He stated he had done poorly and was 
discharged from service and diagnosed with a schizoid 
personality disorder.  It was the veteran's contention that 
the Air Force had caused his difficulties and that he should 
be service connected.  The private physician stated that he 
had reviewed the December 1980 psychiatric evaluation and 
agreed with the diagnosis of paranoia, but disagreed with the 
diagnosis of post-traumatic stress disorder and the Air 
Force's diagnosis of schizoid personality disorder.  He 
stated, "Whatever the diagnosis, [the veteran] is obviously 
and clearly impaired by his almost uncontrollable feelings of 
persecution and rage."  

A March 1984 letter indicates that the veteran had undergone 
a polygraph examination to determine the truthfulness of his 
statements regarding his experience in the Air Force and the 
correlation of those experiences to his current emotional and 
physical problems.  The questions were: (1) Do you feel that 
your current mental and physical problems are the result of 
the Air Force treatment of you during your enlistment?; (2) 
When you signed your discharge and other related papers, did 
you do so under duress, fear, and confusion?; (3) After 
completion of basic training, were you continually mal-
assigned and ignored by your Air Force supervisors? (4) Did 
you have any of your current mental or physical problems 
before you joined the Air Force?  The veteran answered 
"yes" to questions (1) through (3) and "no" to question 
(4).  The administrator of the lie detector determined that 
the veteran's answers were truthful.

An August 1984 letter from a priest indicates that he had 
known the veteran since he was a boy.  He stated the veteran 
was faithful, steady, anxious to serve, and punctual.  An 
August 1984 letter from an acquaintance indicates that he 
believed that the veteran had suffered from a traumatic 
experience during service.  Statements from others indicate 
that the military had affected the veteran's personality.

At a September 1984 RO hearing, the veteran stated that he 
had no psychological problems prior to entering service.  He 
stated that the Air Force had ignored his stated desires, 
ranks, credentials, and abilities.  The veteran stated that 
he wanted to be a language specialist and that the Air Force 
tried to make him be a machinist.  He stated that he was 
displeased with that and that he was re-examined and rotated 
through different assignments.  The veteran asserted that 
following this, the Air Force made untruthful statements 
about him and discharged him.  He stated that his behavior 
changed once he entered service.  

The veteran submitted transcripts from high school.

A November 1984 VA psychiatric evaluation report shows that 
the veteran was evaluated by two VA examiners.  The report 
indicated that they had had an opportunity to examine the 
veteran's records and the veteran.  The examiner made the 
following conclusion:

On evaluation, [the veteran] presents a 
complicated diagnostic dilemma.  He has 
never been adequately evaluated for a 
possible organic cause for his 
personality presentation, although an 
organic etiology was suggested as early 
as 1964 while he was still in the 
service.  All of his diagnoses have been 
in the range of a personality disorder, 
either schizoid or paranoid type, and yet 
the pathology exhibited is far beyond 
what the diagnosis of a personality 
disorder would account for.  However, 
some types of organic personality 
disorder do present this type of picture.  
Most notably is that of the organic 
personality syndrome, secondary to 
partial complex seizure disorder, with an 
interictal psychosis.  This is an unusual 
diagnosis, and yet [the veteran] 
demonstrates many of the characteristics 
significant of this disorder, including 
an interpersonal and cognitive 
"stickiness", in that he is markedly 
unable to let go of a topic, to end an 
interview-indeed, he is almost unable to 
end a sentence.  Given the relative 
rarity of this diagnosis, and the absence 
of adequate work-up, the major 
differential diagnoses, in order of 
preference, are the following:

- Paranoid disorder
- Schizophrenia, paranoid type
- Manic-depressive illness, manic type 
(chronic mania)
- Organic personality syndrome.

The examiners stated that in the absence of any adequate 
organic work-up that the veteran had an organic disorder 
since at least 1964.

At an April 1985 RO hearing, the veteran essentially asserted 
the same contentions he made at the September 1984 RO 
hearing.  

An April 1985 statement from a friend indicates that he and 
the veteran knew each other during community college and that 
he was very tactful, logical, and intelligent in his 
discussions of political and international issues.  He stated 
that the veteran was normal upon going into service and 
suffered from depression and disillusionment following his 
discharge from service.  The friend stated that he felt that 
the service had something to do with the change in the 
veteran's personality.

In the January 1986 decision, the Board denied reopening the 
claim for service connection for a psychiatric disorder.  The 
Board stated that it had reviewed the evidence submitted 
since the May 1983 Board decision and the entire evidence of 
record and found that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder.  The Board noted that the veteran 
had been diagnosed with psychiatric disorders that were not 
personality disorders; however, it stated that these 
diagnoses were entered a number of years following the 
veteran's service and that the findings in the reports did 
not clinically establish the presence of a chronic acquired 
disorder during service.  The Board noted that schizophrenia 
had been diagnosed in the October 1971 private examination 
report but that it was not demonstrated that the psychosis 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.  Finally, the 
Board noted that it had reviewed the statements by 
acquaintances and that the statements were made by lay people 
and were not competent to establish that the veteran had a 
psychiatric disorder that was related to service.  That 
decision is final.  38 U.S.C.A. § 7104(b).

The veteran filed a petition to reopen the claim for service 
connection for a psychiatric disorder, which came before the 
Board in April 1991.  At that time, the evidence of record 
consisted of numerous statements from the veteran and a 
statement from an acquaintance.  The veteran also submitted 
copies of service medical records and other records, which 
were part of the record at the time of the May 1983 and July 
1986 Board decisions.  The statements from the veteran were 
essentially the same ones he had submitted previously.

An October 1989 statement from a childhood friend of the 
veteran's indicates that he and the veteran had been friends 
since 1958 and that he had noticed a change in the veteran 
when he returned from being discharged from service.  He 
stated that it was his opinion that the veteran should be 
receiving VA disability benefits.

In the April 1991 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a psychiatric disorder.  
The Board noted that evidence considered at the time of the 
prior Board decisions reflected that the veteran had 
exhibited a personality disorder in service and that a 
psychosis was first manifest to a compensable degree more 
than one year following his discharge.  The Board concluded, 
"Other than statements by the veteran, the only evidence 
submitted in his reopened claim is a statement from a friend 
who believed that the veteran had been mistreated in 
service."  It determined that such statement was 
insufficient to establish that the veteran had acquired a 
psychiatric disorder during service or that a psychosis was 
manifest to a compensable degree within the one-year 
presumption period.  That decision is final.  38 U.S.C.A. 
§ 7104(b).

The April 1991 Board decision was affirmed by the Court in 
May 1993.

The veteran filed a petition to reopen the claim for service 
connection for a psychiatric disorder, which the RO denied in 
a November 1994 rating decision.  At that time, the evidence 
of record consisted of copies of statements from 
acquaintances, a letter that the veteran wrote to the 
Secretary of Veterans Affairs, and copies of statements that 
the veteran had previously submitted.  In the rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  The veteran was 
notified of this decision and of his appellate rights in 
December 1994.  He did not appeal the decision within one 
year of being notified.  That decision is final.  38 U.S.C.A. 
§ 7105(c).

The veteran filed a petition to reopen the claim for service 
connection for a psychiatric disorder, which the RO denied in 
a March 1998 rating decision.  The veteran stated that he was 
seeking service connection for post-traumatic stress 
disorder.  At that time, the evidence of record consisted of 
private medical records and statements from the veteran.  In 
an August 1997 psychiatric evaluation report, the private 
physician noted that the veteran had been diagnosed with a 
personality disorder in service and that the veteran had been 
unable to obtain VA benefits for his psychiatric disorder.  
He noted that the veteran displayed many symptoms that were 
beyond merely a personality disorder.  The private physician 
entered a diagnosis of a psychosis, not otherwise specified.  
The other treatment reports show treatment for a psychiatric 
disorder.  The veteran submitted a completed post-traumatic 
stress disorder questionnaire.

In the March 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  The RO stated that 
there was no evidence to show that the veteran had post-
traumatic stress disorder.  The veteran was notified of this 
decision and of his appellate rights that same month.  He did 
not appeal the decision within one year of being notified.  
That decision is final.  38 U.S.C.A. § 7105(c).

The veteran filed a petition to reopen the claim for service 
connection for a psychiatric disorder, which the RO denied in 
an April 2000 rating decision.  The veteran stated that he 
was seeking service connection for post-traumatic stress 
disorder.  At that time, the evidence of record consisted of 
VA treatment reports, dated from July 1999 to September 2000, 
copies of records that had been previously submitted, and 
statements from the veteran.  

The VA treatment reports show diagnoses of dysthymic 
disorder; schizoaffective disorder, bipolar type; paranoid 
schizophrenia; and schizoid personality disorder.  The 
treatment reports indicated that the veteran has had numerous 
encounters with a social worker from the outreach staff, 
during which VA services were discussed and supplies 
provided.  The veteran had a psychiatry consult in November 
1999.  Based on the evaluation on that day, a provisional 
diagnosis of dysthymic disorder was made.  The veteran was 
also diagnosed with schizotypal personality traits.  He was 
seen again on November 19, 1999.  The progress note indicates 
that the veteran had very little insight into his mental 
illness, believing it is solely due to being mis-assigned in 
the Air Force.  It was noted that his personality disorder 
may have been exposed for the  first time while in the 
military.  The veteran was seen again in December 1999.  The 
VA examiner indicated that the veteran presented with evident 
distress over feelings of being mistreated by the Air Force 
leading to psychological instability.  The examiner stated 
that based on past documented history, the veteran met the 
criteria for schizoid personality disorder; however, he noted 
that he felt that the severity and breadth of the veteran's 
symptoms seemed to be more than what would be accounted for 
in a personality disorder.  The examiner stated that he did 
not have sufficient information to assess whether this 
occurred before or after service and felt that the veteran's 
characteristics met the criteria for a diagnosis of 
schizophrenia, paranoid type.  The veteran was seen again on 
January 25, 2000 and February 29, 2000.  Diagnoses entered on 
both occasions were schizoaffective disorder, bipolar type, 
and schizoid personality disorder.

Records received from the Portland VA Medical Center also 
included a 10-page unsigned statement, presumably written by 
the veteran.  In this statement, the  veteran recounted the 
injustices he feels he has suffered as a result of his 
military experiences and VA denials  of his claim.

At an October 2000 RO hearing, the veteran discussed his 
experiences in the military.  He testified that it was 
promised he would be assigned to a communications and 
language program and, instead, he was assigned to various 
other duties, including administrative, accounting, and in a 
machine shop.  The veteran contended that the diagnosis of 
schizoid personality disorder made by the inservice doctor 
was false.  He testified that he did not have any mental 
problems during service and that he believed that as a result 
of this diagnosis made during service, he was unable to find 
adequate work following service, and that this had ruined his 
life.

At a November 2001 Board hearing before the undersigned, the 
veteran testified that he had entered service as an officer 
and not an enlisted soldier.  He stated that he was 
proficient in German and Russian.  The veteran stated that he 
had never had schizophrenia or paranoia-that it was all a 
cover-up for the Air Force's misassignment.  He stated that 
the Air Force retaliated against him and made up lies about 
him in the service medical records.  The veteran testified 
that once he was discharged from service, he went back to 
Portland.  He stated he did not receive any medical treatment 
after being discharged from service.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  The Board notes that the 38 C.F.R. 
§ 3.156(a) is effective prospectively for claims filed on or 
after August 29, 2001.  The veteran's petition to reopen was 
filed in February 2000, and thus the new regulation does not 
apply to the veteran's claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 2000 rating decision on appeal, 
the November 2000 statement of the case, and the March 2001 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to reopen the claim for 
service connection for a psychiatric disorder.  In the 
November 2000 statement of the case, the Hearing Officer also 
included the pertinent regulations that applied to the 
veteran's petition to reopen.  The Hearing Officer gave 
detailed reasons and bases as to why the additional evidence 
submitted did not constitute new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder.  Correspondence copies of these determinations were 
mailed to the veteran's accredited representative, Peter E. 
Baer.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Also, in a March 2000 letter, the RO went into detail as to 
the history of the veteran's claim-how service connection 
had been denied by the Board previously and how the petition 
to reopen had been denied by the Board previously.  The RO 
provided the veteran with the definition of new and material 
evidence.

The veteran reported having received treatment at the VA 
facility in Portland, Oregon.  The record reflects that the 
RO obtained treatment reports from the VA facility in 
Portland, dated between 1999 and 2000, and associated them 
with the claims file.  The veteran has not alleged that there 
are any additional medical records related to treatment for a 
psychiatric disorder that have not been associated with the 
claims file.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the March 1998 RO rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disorder.  See 38 C.F.R. § 3.156(a).  The reasons follow.

The VA outpatient treatment records are new in that they have 
not been previously submitted.  However, they are not 
material.  The records show current diagnoses including 
schizophrenia, schizoaffective disorder and schizoid 
personality disorder.  The veteran had been diagnosed with 
such disorders previously and are thus considered cumulative 
in that they only serve to confirm the presence of conditions 
that have already been established by past medical evidence 
in the file.  Additionally, the records are not material 
because they do not establish the onset of a chronic 
psychiatric disorder during military service or 
manifestations of a chronic psychosis to a compensable degree 
within one year of military separation.  The schizoid 
personality disorder that was diagnosed during service and 
currently is not considered a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  The VA treatment 
reports do not establish a link between the currently 
diagnosed schizoaffective disorder or schizophrenia and 
military service, nor indicate the onset of either disorder 
to a compensable degree within one year of military 
separation.  Thus, this evidence cannot constitute new and 
material evidence.   See 38 C.F.R. § 3.156(a).

The testimony that the veteran provided at the October 2000 
RO hearing and the November 2001 Board hearing and the 10-
page statement from the veteran are considered to essentially 
repeat the arguments the veteran had previously made in 
connection with the earlier claims.  See id.; see Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Additionally, although 
the veteran has asserted that he incurred a psychiatric 
disorder while in service as a result of the treatment he 
received in service, he is a lay person and cannot speculate 
on medical issues involving the etiology of a disability.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  His assertions 
would not serve as a basis to reopen the claim for service 
connection for a psychiatric disorder.  See id.

The Board notes that the veteran submitted a copy of the 
results of a polygraph examination.  That evidence had 
already been of record at the time of the March 1998 rating 
decision.  Thus, such evidence cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because 
it essentially duplicates evidence which was previously 
considered and is merely cumulative or redundant.  See id.  
To reiterate, the veteran has not submitted any medical 
evidence showing the onset of a psychiatric disorder, other 
than a personality disorder, during military service.  As 
stated above, a personality disorder is not considered a 
disability for which VA can pay compensation.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  Additionally, there is no evidence to 
show the onset of a chronic psychosis to a compensable degree 
within one year of military separation.  The Board notes that 
the veteran has claimed he has post-traumatic stress 
disorder; however, there are no medical records submitted in 
his most recent petition to reopen to show that he has such a 
diagnosis.  

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder, and the petition to reopen such claim 
is denied.

This Board Member notes that he appreciated meeting the 
veteran and hearing his testimony at the November 2001 
hearing and regrets that a more favorable determination could 
not be made.  If the veteran obtains evidence, which 
clinically attributes a psychiatric disorder (not a 
personality disorder) to service, he is encouraged to submit 
that evidence and request a reopening of his claim.



ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, schizophrenia, schizoaffective disorder, and 
schizoid personality, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

